Exhibit 10.1

(RODMAN & RENSHAW LOGO) [c65203001_v1.jpg]

April 8, 2011                                                 

Anthony Sanfilippo
261 Bayberry Lane
Westport, CT 06880

Dear Tony:

          We are pleased to offer you a position as President and Head of Sales
& Trading and Research of Rodman & Renshaw, LLC and President of Rodman &
Renshaw Capital Group, Inc. (collectively, the “Company”), reporting to the
Chief Executive Officer. In connection with your employment with the Company,
you will become registered with the Financial Industry Regulatory Authority
(“FINRA”) and become a “registered representative” (as such term is defined in
the rules and regulations of FINRA) of the Company as soon as practicable, and
remain in good standing with FINRA.

          You will receive a salary at the annualized rate of $150,000, payable
according to the Company’s prevailing payroll schedule. You will be eligible for
an annual discretionary bonus, subject to approval of the Company’s Compensation
Committee and payable in accordance with then-prevailing policy, including, but
not limited to the Company’s Executive Bonus Plan, some portion of which may be
payable in restricted stock or restricted stock units of Rodman & Renshaw
Capital Group, Inc. Nothwithstanding the foregoing, your bonus through March 31,
2012 will be not less than $350,000, of which $300,000 shall be payable December
31, 2011 and $50,000 shall be payable March 31, 2012. In no event, however, will
you be eligible for consideration to receive any bonus (or any portion thereof)
for any year if you are not actively employed by the Company on, or have
received or given notice of termination or resignation prior to, the date on
which bonuses for the applicable year are paid to employees generally; provided,
however, that in the event that you terminate your employment with the Company
for “Good Reason” (as defined below), or your employment is terminated by the
Company other than for “Cause” (as defined below) prior to March 31, 2012, the
Company shall pay you (or your estate), as a lump sum with appropriate tax
withholdings and other payroll deductions, the remaining unpaid amount of the
salary, your guaranteed bonus, and a discretionary bonus for the pro rata
portion of the year in which such termination occurred, based upon actual
performance for the year of termination, as described above, through March 31,
2012.

          In addition to the compensation above, 30% of the warrants carried on
Hudson Securities, Inc.’s books as of April 6, 2011 shall be allocated to you as
soon as practicable.

          You will be eligible and entitled to participate, on the same basis
and at the same level as other employees performing similar functions for the
Company, in any pension, profit-sharing, bonus and equity plans or programs of
the Company, if any, and in any group medical, dental, life and disability
insurance plans or programs of the Company, if any, all in accordance with the
terms and conditions of the applicable plan documents. You will also be entitled
to such other fringe benefits and conditions of employment, including without
limitation, customary holidays and vacation, as

Rodman & Renshaw, LLC o 1251 Avenue of the Americas, 20th Floor, New York, NY
10020
Tel: 212 356 0500 o Fax: 212 581 5690 o www.rodm.com o Member: FINRA, SIPC

--------------------------------------------------------------------------------



appropriate for an employee of comparable rank, under Company programs and
policies which may be amended from time to time. All amounts of compensation
paid to you shall be paid subject to applicable taxes, deductions and
withholdings.

          Subject to approval of the Company’s Compensation Committee, you will
be granted 482,500 Restricted Stock Units (“RSUs”) under the Company’s 2010
Stock Award and Incentive Plan (the “Plan”) pursuant to a Restricted Stock Unit
Agreement in the form annexed hereto as Exhibit A.

          For purposes of this Agreement, “Cause” shall mean: (1) your
continuing willful failure to substantially perform the duties assigned to you
for any reason other than total or partial incapacity due to physical or mental
illness; (2) willful misconduct on your part in the performance of the duties
assigned to you that causes significant harm to the Company; (3) failure to
maintain any license or registration required to be maintained by the rules and
regulations of FINRA, the Securities and Exchange Commission, or any other
federal or state regulatory agency having jurisdiction over your business
conduct as an employee of the Company and/or any of its affiliates, if any; or
(4) conviction of a (i) felony or (ii) misdemeanor which misdemeanor involves
moral turpitude. For the purposes of this Agreement, “Good Reason” shall mean
if: (1) the Company breaches this Agreement in any respect that is materially
adverse to you; (2) you are assigned duties materially inconsistent with your
position with the Company and adverse to you, or a materially adverse change
occurs in your reporting responsibilities, or your title, position, duties or
responsibilities are changed in a materially adverse manner; or (3) your primary
place of employment is changed to other than the Company’s executive offices or
such executive offices are moved to a location beyond a fifty-five (55) mile
radius of 42nd Street and Park Avenue, Manhattan, New York City; provided,
however, that you provide written notice to the Company that an event has
occurred or condition arisen constituting Good Reason within sixty (60) days
after the initial occurrence of such event or existence of such condition, and
the Company has failed to fully cure the Good Reason event or condition within
thirty (30) days of receipt of such written notice, and you provide to the
Company notice of termination for Good Reason at least thirty (30) days prior to
a specified termination date (such notice may be given together with the notice
of the occurrence of a Good Reason event or condition but the termination date
may not be earlier than the end of the permitted period in which the Company may
cure such event or condition).

          Notwithstanding anything to the contrary contained herein, in the
event that you resign from the Company other than for Good Reason, or your
employment is terminated by the Company for Cause, you (1) will be entitled to
receive only the amount of your salary (with appropriate tax withholdings and
other payroll deductions) through the last day that you actually work at the
Company, (2) you shall not be entitled to receive any additional salary
whatsoever, and (3) you shall not be entitled to receive any bonus whatsoever.

          Your employment and all of the above compensation and benefits are and
shall remain expressly conditioned upon your attaining and maintaining all
appropriate licenses necessary for you to conduct the functions of your job at
the Company, satisfactory completion of employment and education checks, a
criminal background check, verification of your identity and authorization to
legally work in the United States, and your continuing compliance with the
securities compliance rules of the Company, the Constitution, bylaws, rules and
regulations of FINRA, and the rules and regulations of the Securities and
Exchange Commission, national and regional exchanges, clearing corporations, and
all other federal and state authorities or regulatory agencies having
jurisdiction over your business conduct, as may be in force from time to time.

Page 2 of 5

--------------------------------------------------------------------------------



          Both during and after your employment with the Company, you shall keep
secret and maintain in strictest confidence, and shall not use for the benefit
of yourself or others except in connection with the business of the Company, all
information or materials relating to the actual or prospective business of the
Company or its affiliates (and all information or material received from others
in the course of the Company’s actual or prospective business) which is obtained
by you in the course of your employment with the Company and is not otherwise
publicly available (provided that you were not responsible, directly or
indirectly, for such information entering the public domain without the
Company’s consent). Promptly upon your resignation or termination, you shall
surrender to the Company all documents, work papers, lists, memoranda, records
and other data (including all copies) constituting or pertaining in any way to
any of the foregoing information. If you resign or are terminated for any
reason, then for one year following the date of your resignation or termination
you agree not to solicit, attempt to solicit, or encourage any employee to leave
the employment of the Company or its affiliates, and not to interfere with or
disrupt any other then existing contractual relationship (so long as it
continues to exist during the one year period set forth above) between the
Company or its affiliates and any other person or entity. In addition, if you
resign other than for Good Reason or are terminated by the Company for Cause,
then (i) for six months following the date of your resignation or termination
you agree not to solicit or participate in the solicitation of any part of the
business of the Company or its affiliates from any person or entity which was a
client of the Company or its affiliates at the time of your resignation or
termination, and (ii) for three months following the date of your resignation or
termination you agree not to solicit or participate in the solicitation of any
part of the business of the Company or its affiliates from any person or entity
which is a prospective client of the Company or its affiliates.

          You understand and agree that you are performing work for hire for the
Company and that any Inventions developed or conceived by you during your
employment with the Company are the sole property of the Company. “Inventions”
shall include any inventions, improvements, developments, discoveries, programs,
designs, machinery, products, processes, information systems and software, as
well as any other concepts, works and ideas, relating to any present or
prospective activities or business of the Company. You agree to make the Company
aware of all such Inventions made by you during your employment. To the maximum
extent permitted by applicable law, you further agree to assign and do hereby
assign to the Company all rights, title and interest in and to all such
Inventions hereafter made by you. You will, with reasonable reimbursement for
expenses but at no other expense to the Company, at any time during or after
your employment with the Company, sign and deliver all lawful papers and
cooperate in such other lawful acts reasonably necessary to allow the Company to
secure, perfect and enforce such rights and title in the Inventions. This
Section does not apply to any Invention for which you affirmatively prove that
(a) no equipment, supplies, facility, or confidential or trade secret
information of the Company was used; (b) which was developed entirely on your
own time, and (c) did not result, either directly or indirectly, from any work
performed by you for the Company.

           In accepting this offer, you represent and warrant to the Company
that you are not subject to any agreement or understanding with any current or
prior employer or business (or any other entity or person) which would in any
manner preclude you from fulfilling any of the duties or obligations you would
have with the Company or which would result in any additional payment from the
Company. You further recognize and agree that, to the extent you possess any
confidential, proprietary or trade secret information of a third party, you may
not and shall not use or disclose such information in performing your duties for
the Company.

Page 3 of 5

--------------------------------------------------------------------------------



          The Company agrees to use reasonable efforts to maintain one or more
directors and officers liability insurance policies (collectively, the “Policy”)
in a reasonable and adequate amount determined by the Board of Directors of the
Company that provides coverage of at least $10 million, with you included as a
named insured or as member of a group or class within the definition of a named
insured in the Policy.

          The following provisions are intended to cause compensation payable
hereunder to be excluded from being deferrals of compensation under Section 409A
of the Internal Revenue Code or, if not excluded, to comply with applicable
requirements of Section 409A so that no tax penalties become payable by you:

 

 

 

 

 

(i)

The compensation items payable to you under this Agreement, including salary,
annual bonus, and the signing advance, and other items of compensation payable
to you under any prior agreement, plan, program or policy (including each
installment, where installments are or were payable), each shall be deemed a
separate payment for purposes of and to the maximum extent permitted under
Section 409A.

 

 

 

 

 

 

(ii)

If any payment hereunder is deemed to be in substitution for a prior right to
payment, and such prior right to payment constituted a deferral of compensation
for purposes of Section 409A, the corresponding payment hereunder shall be
payable only at the times the prior payment was payable (subject to (iii) below)
so as to comply with requirements under Section 409A, except to the extent an
alternative payout date would be permissible under Section 409A.

 

 

 

 

 

 

(iii)

Any bonus or other payment hereunder that does not constitute a deferral of
compensation under Section 409A shall be payable to you during the applicable
short-term deferral period. Any payment hereunder (including a corresponding
payment) which constitutes a deferral of compensation, if payable to you upon
your termination of employment, shall be payable no later than the first payroll
date coinciding with or following your separation from service (as defined in
Treasury Regulation § 1.409A-1(h)), except (i) if a specific payment time is
otherwise specified hereunder and that payment time is compliant with Section
409A, the payment shall be made at that time, and (ii) if you are a Specified
Employee as defined under Section 409A and the payment otherwise would be at a
date tied to separation from service and within six months after your separation
from service, the payment shall be delayed until the date six months and one day
after your separation from service.

 

 

 

 

 

 

(iv)

If a payment could be validly made in a period that includes portions of two tax
years, you will have no right to control or influence the Company’s decision as
to which tax year in which it will make such payment. If you are required to
execute any document as a condition to receipt of a payment, the Company will
supply the document by the date of your termination and you must sign and return
it (and not revoke it) within any applicable period required by law and in no
event more than 52 days after receipt of the document. Any amount that may be
retained by the Company and applied to repay an obligation you may have to the
Company may only be so applied at the time the amount otherwise would have been
payable to you, and cannot operate to relieve you of any obligation to

 

Page 4 of 5

--------------------------------------------------------------------------------




 

 

 

 

 

 

repay at any time prior to the time such amount becomes payable. No right to any
payment or benefit under this Agreement that constitutes a deferral of
compensation shall be subject to anticipation, alienation, sale, transfer
(except under laws of descent and distribution), assignment, pledge,
encumbrance, attachment, or garnishment by your creditors or the creditors of
any of your beneficiaries.

 

          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE FULLY
PERFORMED THEREIN.

          This Agreement contains all of the terms of your employment on which
we have agreed, and cannot be changed except by in writing signed by both
parties. Nothing in this Agreement changes the fact that you are an at-will
employee. This Agreement supersedes all prior verbal and/or written
communication between you and the Company with respect to the subject matter
hereof.

          Your start date and time will be April 8, 2011, as of the effective
time of the merger of Hudson Holding Corporation with and into HHC Acquisition,
Inc.

 

 

 

 

 

Sincerely,

 

 

 

 

 

/s/ Edward Rubin

 

 

Edward Rubin

 

 

Chief Executive Officer

 

 

 

Accepted as of the date set forth above:

 

 

 

 

 

   /s/ Anthony Sanfilippo

 

 

 

 

 

Anthony Sanfilippo

 

 

Page 5 of 5

--------------------------------------------------------------------------------